 


 HR 4372 ENR: To designate the facility of the United States Postal Service located at 15 Rochester Street, Bergen, New York, as the Barry G. Miller Post Office.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 4372 
 
AN ACT 
To designate the facility of the United States Postal Service located at 15 Rochester Street, Bergen, New York, as the Barry G. Miller Post Office. 
 
 
1.Barry G. Miller Post Office 
(a)DesignationThe facility of the United States Postal Service located at 15 Rochester Street, Bergen, New York, shall be known and designated as the Barry G. Miller Post Office.  (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Barry G. Miller Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
